Dismissed and Memorandum Opinion filed November 15, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00725-CV
                                    ____________

                         JAMES E. WHITTAKER, Appellant

                                            V.

                            U.S. MAIL SERVICE, Appellee


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-79000


                      MEMORANDUM OPINION

       On December 3, 2010, appellant filed an original petition concerning his claim for
identification theft. The record indicates that on July 1, 2011, the trial court signed an
order granting appellant’s pauper’s oath. On August 22, 2011, appellant filed a “Motion
to Appeal” in this case, and the appeal was assigned to this court. The clerk’s record was
filed October 20, 2011. It does not appear that appellant’s case has gone to trial, and the
clerk’s record does not contain an appealable order. Generally, appeals may be taken only
from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
Interlocutory orders may be appealed only if permitted by statute. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On October 21, 2011, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a response
demonstrating that this court has jurisdiction over the appeal on or before November 1,
2011. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Adele Hedges and Justices Anderson and Christopher.




                                            2